Citation Nr: 0944849	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  05-35 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a chip fracture of the left wrist with 
arthritis, currently rated as 10 percent disabling.

2.  Entitlement to a separate compensable disability rating 
for arthritis of the left wrist.


(The issue of whether new and material evidence has been 
submitted to reopen the claim for service connection for a 
psychiatric disorder is addressed in a separate decision.)


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel

INTRODUCTION

The Veteran served on active duty from February 1962 to 
October 1963.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision by the North 
Little Rock, Arkansas Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO, in pertinent part, denied an increased 
disability rating for residuals of left wrist fracture, and 
denied the Veteran's claim for a separate compensable rating 
for left wrist arthritis.  The RO also denied claims for 
service connection for right leg disability, neck disability, 
and headaches, as well the Veteran's request to reopen a 
previously denied claim for service connection for 
psychiatric disability.  

The Veteran appealed the November 2004 rating decision as to 
all of the issues.  In an October 2007 decision, the Board 
remanded, for the development of additional evidence, the 
claims for an increased rating for left wrist fracture 
residuals and for a separate rating for left wrist arthritis.  
The Board also denied reopening of the claim for service 
connection for psychiatric disability and denied service 
connection for right leg disability, neck disability, and 
headaches

The Board's denial of the claims for service connection for a 
right leg disability, neck disability, and headaches were 
abandoned on appeal to the United States Court of Appeals for 
Veterans Claims (Court), and those issues are not before the 
Board at this time.  The Veteran's appeal of the Board's 
decision regarding his psychiatric disability was remanded to 
the Board in a March 2009 Court order.  However, for that 
claim, the Veteran is represented by an attorney, whose 
representation is specifically limited to that issue.  Thus, 
as noted on the cover page, that issue is being addressed in 
a separate decision.


The Board further notes that in correspondence dated in 
August 2009, the Veteran revoked the Disabled American 
Veterans as his representative.  

VA has obtained additional evidence that addresses the claims 
for an increased rating for left wrist fracture residuals and 
a separate rating for left wrist arthritis.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives regarding those claims; and that the Board 
may proceed with review of those claims.  Stegall v. West, 11 
Vet. App. 268 (1998).


FINDINGS OF FACT

1.  From June 2004, residuals of a chip fracture of the left 
wrist, with arthritis, have been manifested by pain and 
limitation of motion, without ankylosis, malunion, or 
nonunion.

2.  A healed chip fracture of the left ulna and arthritis in 
the left wrist do not produce separable symptoms or 
manifestations of disability in the left wrist.


CONCLUSIONS OF LAW

1.  Residuals of a chip fracture of the left wrist, with 
arthritis, have not met the criteria for a rating higher than 
10 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5211, 5214, 5215 
(2009).

2.  Arthritis in the left wrist may not be rated separately 
from residuals of a chip fracture of the left ulna.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.14 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2008)) redefined VA's duty to assist a claimant 
in the development of a claim for VA benefits.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The Court has stated that the requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the 
timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In this case, July 2004 and August 2004 letters, issued prior 
to the decision on appeal, advised the Veteran regarding what 
information and evidence is needed to substantiate his claim 
for an increased rating, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  The July 
2004 letter also advised the Veteran what information and 
evidence was needed to substantiate a claim for an increased 
rating, to include evidence from medical providers, 
statements from others who could describe their observations 
of his disability level, and his own statements describing 
the symptoms, frequency, severity and additional disablement 
caused by his disability.  In a March 2006 letter, the 
Veteran was advised of the necessity of providing medical or 
lay evidence demonstrating the level of disability and the 
effect that the disability has on his employment.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(VCAA notice in a claim for increased rating need not be 
"veteran specific").  The notice also provided examples of 
pertinent medical and lay evidence that the Veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to a disability evaluation.  
Additionally, this letter also advised the Veteran how 
effective dates are assigned, and the type evidence which 
impacts those determinations.  The claims were last 
adjudicated in a March 2006 supplemental statement of the 
case.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran, including service treatment records, post service 
treatment records, VA examination reports, and the transcript 
of the hearing that the Veteran had in September 2006 before 
the undersigned Veterans Law Judge.

As noted above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran actively participated 
in the claims process by submitting written arguments and 
medical evidence, as well as testifying at a hearing.  Thus, 
the Veteran was provided with a meaningful opportunity to 
participate in the claims process, and he has done so.  Any 
error in the sequence of events or content of the notices is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Veteran has service-connected disability of the left 
wrist.  During service, in June 1963, the Veteran fell and 
sustained injury of that wrist.  Left wrist x-rays showed a 
small chip fracture of the ulnar styloid.  In a February 1967 
rating decision, the RO granted service connection for 
disability residual to the fracture, and assigned a 
disability rating of 0 percent.

In an April 2002 rating decision, the RO changed the 
description of the left wrist disability to residuals of chip 
fracture of the ulnar styloid of the left wrist with 
degenerative joint disease.  The RO increased the disability 
rating to 10 percent, effective in August 2001, pursuant to 
Diagnostic Codes 5010-5215.

In June 2004, the Veteran submitted a claim for an increased 
rating for left wrist fracture residuals, and for service 
connection for arthritis secondary to the fracture.  In a 
November 2004 rating decision, the RO continued the 10 
percent rating, and denied a separate rating for arthritis.  
The Veteran initiated and perfected an appeal of that 
decision.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of a veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran has appealed the RO's decision to evaluate left 
wrist fracture residuals and left wrist arthritis as one 
disability.  He asserts that VA should assign a separate 
compensable disability rating for the arthritis, apart from 
the rating for the fracture residuals.  The Board notes that 
VA regulations at 38 C.F.R. § 4.14 indicate that the 
evaluation of the same disability under various diagnoses is 
to be avoided.  

The Veteran is right handed.  Under the rating schedule, 
limitation of motion of the minor (nondominant) wrist is 
rated at 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5215.  The rating schedule provides for ratings of 20 to 40 
percent if the minor wrist is in ankylosis (frozen joint).  
38 C.F.R. § 4.71a, Diagnostic Code 5214.  The rating schedule 
also provides for rating impairment of the ulna on the minor 
side at 20 percent if there is nonunion in the lower half of 
the minor ulna, and 10 percent if there is malunion, with bad 
alignment.  38 C.F.R. § 4.71a, Diagnostic Code 5211.  

Under Diagnostic Code 5010, traumatic arthritis is to be 
rated as degenerative arthritis under Diagnostic Code 5003.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Left wrist x-rays taken at a VA facility in August 2001 
showed degenerative osteoarthritic changes.  The history 
reported in an April 2002 VA medical examination indicates 
that the Veteran sustained a chip fracture of his left ulna 
during service, in the early 1960s, and a Colles' (radius) 
fracture of the left wrist after service, in 1978.  Both 
fractures reportedly were treated by closed reduction.  The 
Veteran reported having limited motion in his left wrist.  He 
indicated that arthritis in that wrist had been diagnosed.  
He stated that he was on prescription medication for pain in 
the wrist.

On VA examination in August 2004, the Veteran reported 
weakness and diminished range of motion in his left wrist.  
He reported a long history of work shoeing horses.  He stated 
that he had stopped doing much work, because his left wrist 
problem made it difficult to hold things with his left hand.  
The examining physician found that motion of the left wrist 
was limited to 25 degrees of dorsiflexion, 35 degrees of 
palmar flexion, 20 degrees of ulnar deviation, and 10 degrees 
of radial deviation.  There was normal pronation and 
supination, but with a little discomfort at the end of full 
supination.  The digits had normal pinch, grasp, and poke 
functions.  August 2004 x-rays showed osteoarthritis 
involving the carpometacarpal joint region.

In October 2005, the Veteran had a private orthopedic 
consultation regarding his left wrist pain.  He had an MRI of 
the wrist, which showed arthritic changes mainly at the 
radioscaphoid area along the styloid and at the 
carpometacarpal joint.  It was noted the Veteran had good 
dorsiflexion but lacked some palmar flexion.  The orthopedist 
ultimately recommended against surgery on the wrist.  In a 
November 2005 appeal, the Veteran contended that his left 
wrist disability was much worse than the rating reflected.

In the September 2006 hearing, the Veteran reported that he 
sustained injury of his left wrist during service.  He stated 
that the wrist was very tender, and that he had arthritis in 
the wrist.  He indicated that he had worked shoeing horses, 
but that his left wrist problems prevented him from 
continuing in that work.  He related that other disabilities, 
particularly a ruptured disk in his back, also reduced his 
potential to hold employment.  He stated that he could not 
move his left wrist at all, and that he had trouble gripping 
things with his left hand.  He related having numbness in his 
left middle finger, and weakness in his left arm.

In October 2007, the Board remanded the wrist rating issues 
for the development of additional evidence.  The Board 
indicated that the Veteran should be asked to identify 
sources of recent treatment for his left wrist, and that VA 
should obtain the records of any treatment the Veteran 
identified.  The Board instructed that the Veteran should 
receive a VA examination, with the examiner to review the 
claims file and provide detailed findings regarding the 
current condition of the Veteran's left wrist.

On VA examination in March 2008, the Veteran reported 
discomfort in his left radius and ulna distally at the joint 
and down his thumb base.  He stated that he wore a brace 
intermittently.  The examining physician found that motion of 
the left wrist was limited to 55 degrees of dorsiflexion, 20 
degrees of palmar flexion, 30 degrees of ulnar deviation, 0 
degrees of radial deviation, 85 degrees of pronation, and 50 
degrees of supination.  There was pain at the extremes of 
palmar flexion and supination.  There was no additional 
limitation of motion after three repetitions of each motion.  
Grip strength in the left hand was less than grip strength in 
the right hand.  The range of motion of the left wrist was 
less than the range of motion of the right wrist.  X-rays 
showed healed fractures of the ulna and radius, and 
degenerative changes in the wrist structures.  The examiner 
reviewed a 2007 MRI, and found that it also showed 
degenerative changes.  The examiner indicated that the 
functional impairment due to the Veteran's left wrist 
disability was that he could not do frequent or repetitive 
activities with his left hand and wrist.

The examiner commented that the Veteran sustained injury of 
his left wrist during service, and went on to excellent 
function with minimal to no disability, until the post-
service injury of the same wrist.  The examiner noted that 
the Veteran worked for more than ten years after the second 
injury, and quit working because of a ruptured disk in his 
back.  The examiner found that the Veteran did not have 
significant problems in his wrist until the most recent few 
years.  Based on that history, the examiner expressed the 
opinion that the injury in service had minimal if any effect 
on the current status of the wrist, while the post-service 
injury had the major effect on the development of the present 
arthritis of the wrist.

Medical examinations provide detailed evidence of the 
condition of the Veteran's left wrist from 2004 forward.  The 
wrist is not in ankylosis, so the wrist disability does not 
warrant a rating higher than 10 percent under Diagnostic Code 
5214.  Motion of the wrist is limited, but the current 10 
percent rating is the maximum rating for limitation of motion 
under Diagnostic Code 5215.  Left wrist x-rays and MRIs show 
that the in-service and post-service fractures are healed, so 
there is no malunion or nonunion to evaluate under Diagnostic 
Code 5211.  In accordance with Diagnostic Code 5010, the 
arthritis in the wrist is to be rated based on the limitation 
of motion, which has a maximum rating of 10 percent under 
Diagnostic Code 5215.  Examinations indicate that there is 
not additional limitation of motion due to such factors as 
repetitive motion or pain.  Thus, the manifestations of the 
Veteran's left wrist disability have not met or more nearly 
approximated the criteria for a rating higher than 10 percent 
at any point during the course of the claim.

The Veteran contends he should receive a 20 percent 
evaluation under Diagnostic Code 5003.  However, Note (1) 
under that Diagnostic Code shows that the 20 percent rating 
will be utilized in the absence of limitation of motion 
(emphasis added).  Here, some limitation of motion is shown.  
Moreover, the Veteran contends this rating is appropriate 
because he has two joints involved-his thumb and his wrist.  
However, while the wrist is considered a major joint, the 
carpals and metacarpal joints are considered minor joints and 
require more than one such minor joint to be involved to 
constitute a joint group.  Thus, as only his first 
carpometacarpal joint is involved and not a minor joint 
group, the provisions permitting assignment of a 20 percent 
for two or more major joints or two or more minor joint 
groups does not apply.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's allegations 
regarding the severity of his left wrist disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating for 
chip fracture of the left wrist with arthritis.

The Veteran has also asserted that his left wrist disability 
affects his ability to maintain employment.  While the 
Veteran asserted that he was not able to use his arm in an 
effective way to hold down a job, the Board notes that on VA 
examination in October 2002, the Veteran reported he was not 
employed due to a back injury.  

VA may consider an extraschedular rating in cases that are 
exceptional, such that the standards of the rating schedule 
appear to be inadequate to evaluate a disability.  38 C.F.R. 
§ 3.321(b)(1) (2009).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  
Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are 
limited to cases in which it is impractical to apply the 
regular standards of the rating schedule because there is an 
exceptional or unusual disability picture, with such related 
factors as frequent hospitalizations or marked interference 
with employment.  The Board does not have the authority 
to assign, in the first instance, higher ratings on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When an 
extraschedular rating may be warranted, the Board must refer 
the case to designated VA officials.  Bagwell v. Brown, 
9 Vet. App. 377 (1996).  

The Veteran indicates that his left wrist disability led him 
to cease his work shoeing horses.  To the extent that the 
schedular evaluation is not considered adequate, the medical 
evidence shows left wrist impairment that could affect, but 
would not markedly interfere with, employment of various 
types.  The Veteran has reported that a non-service-connected 
back disability is one of the most significant factors in his 
recent unemployed status.  Furthermore, the extent of the 
current left wrist impairment that is attributable to the 
injury with ulna fracture that occurred during service has 
been indicated to be minimal versus the amount that is 
attributable to the injury with radius fracture that occurred 
many years after service.  Indeed the VA examiner found 
little impact from the service-connected injury.  The Veteran 
has not had frequent hospitalizations for his left wrist 
disability.  The manifestations and effects of the Veteran's 
service-connected left wrist disability can be evaluated 
appropriately under the regular rating schedule, and do not 
necessitate referral to designated VA officials for 
consideration of an extraschedular rating.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  

Furthermore, there is no competent medical evidence 
reflecting that the Veteran is unable to work due solely to 
his service-connected wrist disability.  The evidence 
reflects he stopped working from a back injury, and the VA 
examiner found little impact from the service-connected 
injury on his current functioning.  Thus, provisions of 
38 C.F.R. § 4.16 are not applicable.  See Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009). 

The Veteran further contends that his left wrist fracture 
residuals and arthritis should be rated separately.  His left 
wrist disability is manifested by pain and limitation of 
motion, and the 10 percent rating assigned is based upon 
those symptoms.  Evaluating those complaints under the 
Diagnostic Code 5215 for limitation of motion of the wrist 
and under Diagnostic Code 5003 for arthritis would constitute 
impermissible pyramiding.  38 C.F.R. § 4.14 (evaluation of 
the same disability under various diagnoses and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided).  Indeed, Note (1) under 
Diagnostic Code 5003 states that the 20 and 10 percent 
ratings under that Code will not be combined with ratings 
based on limitation of motion.  The Court has held that a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  The Court has 
held that separate awards may be granted only when "none of 
the symptomatology for ... [each of the claimed] conditions 
is duplicative of or overlapping with the symptomatology of 
the other ... conditions."  Esteban v. Brown, 6 Vet. App. 
259, 262 (1994)

The 10 percent evaluation currently assigned to his left 
wrist is based upon noncompensable limitation of motion with 
findings of arthritis.  See Diagnostic Code 5215 (assigning a 
10 percent evaluation for dorsiflexion less than 15 degrees).  
In the absence of arthritis, his wrist disability would not 
warrant a compensable rating.  Clearly, then, there is no 
basis to award a separate rating for arthritis.  See 
38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5003.

In summary, the medical evidence does not indicate that the 
healed ulna fracture and the subsequently developed arthritis 
play separable roles in producing the manifestations of the 
wrist disability.  The VA rating principles explained at 
38 C.F.R. § 4.14 call for avoiding the assignment of separate 
ratings for the same disability.  Thus, the Veteran's claim 
for a separate rating for his arthritis is denied.



ORDER

Entitlement to a disability rating higher than 10 percent for 
residuals of a chip fracture of the left wrist, with 
arthritis, is denied.

Entitlement to a compensable disability rating for arthritis 
of the left wrist, separate from the rating for left wrist 
fracture residuals, is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


